         Case 1:16-cv-11205-PBS Document 113 Filed 10/24/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
MARCOS DaSILVA and MATTEUS          )
 FERREIRA, on behalf of themselves  )
and all others similarly situated,  )
                                    )
Plaintiffs,                         )                 Case No. 16-cv-11205-PBS
                                    )
v.                                  )
                                    )                 LEAVE TO FILE GRANTED ON
BORDER TRANSFER OF MA, INC.         )                 APRIL 5, 2017
Defendant.                          )
____________________________________)

       PLAINTIFFS’ ASSENTED-TO MOTION TO EXTEND DEADLINE FOR
      RESPONDING TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants filed a motion for summary judgment on October 8, 2018. ECF No. 108.

Plaintiffs’ response the motion is currently due on October 29, 2018. Due to the press of

business, Plaintiffs request a two-week extension of the deadline for filing their response.

       Defendants have assented to Plaintiffs’ request. There is no hearing currently scheduled

on the Defendants’ motion and no party will be prejudiced by a two-week extension. Plaintiffs,

therefore, request an extension of the deadline for responding to Defendants’ motion for

summary judgment to November 12, 2018.
         Case 1:16-cv-11205-PBS Document 113 Filed 10/24/18 Page 2 of 2



 DATED: October 24, 2018                           Respectfully Submitted,
                                                   MARCOS DaSILVA, et al., individually
                                                   and on behalf of all others similarly
                                                   situated,

                                                   By their attorneys,


                                                     /s/ Harold L. Lichten
                                                   Harold L. Lichten BBO# 549689
                                                   Benjamin J. Weber BBO# 673736
                                                   LICHTEN & LISS-RIORDAN, P.C.
                                                   729 Boylston Street, Suite 2000
                                                   Boston, MA 02116
                                                   (617) 994 5800
                                                   hlichten@llrlaw.com
                                                   bweber@llrlaw.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2018, the foregoing document was filed

electronically through the ECF System and is available for viewing and downloading from the

ECF System, that it will be sent electronically to counsel of record identified as registered

participants on the Notice of Electronic Filing.



                                                        /s/ Harold L. Lichten
                                                        Attorney for Plaintiffs


                             CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with counsel for Defendants on October 19, 2018 and

counsel for Defendants assented to Plaintiffs’ request for a two-week extension.



                                                        /s/ Harold L. Lichten
                                                        Attorney for Plaintiffs
